It appeared from the testimony that appellant advanced $1,102.35 to pay for chopping, picking, and hauling the cotton. As the survivor of the copartnership, Ollie Bright not only had a right, but it was his duty, to repay said sum to appellant out of the part the copartnership owned of the proceeds of the sale of the cotton crop. 20 R.C.L. 995, 1003, 1010; 30 Cyc. 620, 622, 634; Gresham v. Harcourt, 93 Tex. 149, 53 S.W. 1019.
After he so repaid said $1,102.35, there was left in Ollie Bright's hands $2,217.47 of said proceeds, one half of which, or $1,108.73, less $227.25 (the latter sum being the amount of indebtedness of J. N. Tanner to Ollie Bright), belonged to the estate of said J. N. Tanner, and the other half of which, plus said $227.25, belonged to Ollie Bright. The theory on which the trial court held appellant to be guilty of a wrongful conversion of the $881.48 belonging to said estate was that Ollie Bright used same to pay indebtedness he individually owed to appellant, and that the latter received and retained same knowing it belonged to said estate. As we understand the record, the theory was a false one; for, while it was true it appeared that Ollie Bright paid indebtedness amounting to $1,081 he individually owed to appellant, there was no testimony whatever that in paying it he used the $881.48 in his hands belonging to said estate. On the contrary, it appeared without dispute in the testimony that, after he paid appellant said $1,081, Ollie Bright still had $1,136 of said $2,217.47 in his hands; and there was no testimony tending in the least to show that the $881.48 belonging to said estate was not a part of said $1,136.
So far as the judgment was in favor of said appellees against Ollie Bright, it will not be disturbed; but it will be reversed so far as it was in their favor against appellant, and judgment will be here rendered that they take nothing by their suit against him.